                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JACK VAN WINKLE, individually and on
behalf of all others similarly situated,

                       Plaintiff,
                                                                    No. 2:18-cv-00372-JCH-KRS
v.

CHEVRON U.S.A., INC.,

                               Defendant.

              ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED
               DISPOSITION AND GRANTING MOTION TO APPROVE
                                 SETTLEMENT

       THIS MATTER comes before the Court on U.S. Magistrate Judge Kevin R. Sweazea’s

Proposed Findings and Recommended Disposition (“PFRD”), filed April 16, 2019. In the

PFRD, the magistrate judge recommended that the Court grant the parties’ motion to approve the

settlement in this case. The PFRD gave the parties fourteen days to object, until April 30, 2019,

and warned that further review would be forfeited if timely objections were not filed. To date,

the parties have not filed objections.

       IT IS THEREFORE ORDERED that:

       1. The PFRD (Doc. 24) is ADOPTED as an order of the Court;

       2. The motion to approve (Doc. 20-1) is GRANTED and the settlement between the

           parties is APPROVED for the reasons set forth in the PFRD; and

       3. Plaintiff shall file an unopposed/joint motion to dismiss the case and submit a

           proposed order to the Court on or before May 17, 2019.


                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
